Citation Nr: 1819326	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  05-33 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide-agent exposure.

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide-agent exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and prostate cancer.

4.  Entitlement to service connection for peripheral neuropathy of both upper and both lower extremities, to include as secondary to herbicide-agent exposure and diabetes mellitus and prostate cancer.

5.  Entitlement to service connection for a heart disorder, claimed as coronary artery disease, to include as secondary to herbicide-agent exposure and type II diabetes mellitus and prostate cancer.

6.  Entitlement to service connection for hypertension, to include as secondary to herbicide-agent exposure and type II diabetes mellitus and prostate cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975 with additional service in the Army National Guard and Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Board denied the claims of entitlement to service connection for Type II diabetes mellitus, prostate cancer, impotence, and peripheral neuropathy of the upper and lower extremities.  The Board also reopened the issue of entitlement to service connection for a heart disorder and remanded it for further development.  

Thereafter, the Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (the Court).  In April 2012 the Court vacated the Board's decision and returned the issues of entitlement to service connection for type II diabetes mellitus, prostate cancer, impotence, and peripheral neuropathy of the upper and lower extremities to the Board for additional development pursuant to a joint motion for remand.  In an October 2012 decision, the Board remanded the claims of entitlement to service connection for type II diabetes mellitus, prostate cancer, impotence, and peripheral neuropathy of the upper and lower extremities for development consistent with the joint motion for remand.

In January 2015, the Board remanded all issues for a travel board hearing.  In March 2015, the Veteran had a travel board hearing before an Acting Veterans Law Judge and a transcript of that hearing is unavailable.  Moreover, that Acting Veterans Law Judge is no longer employed at the Board.  In light of the unavailability of the March 2015 hearing transcript, the Veteran was afforded another opportunity for a board hearing.  38 C.F.R. § 20.717 (2017).  In April 2016, the Veteran had another travel board hearing held at the RO before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.

In August 2016, the Board remanded the issues for further development.

Though the Board has listed the issue involving a cardiovascular disorder as simply entitlement to service connection for heart disease, the Veteran is claiming service connection for both heart disease and hypertension and the reopening of the claim of service connection for heart disease by the Board in September 2010 included hypertension.  Given that hypertension is a separate disorder from the heart disease, the two issues are listed separately on the first page of this decision.

In an August 2010 written argument, the Veteran's former representative stated that the peripheral neuropathy and coronary artery disease are secondary to not only diabetes mellitus but also prostate cancer.  Therefore, the Board will consider whether the peripheral neuropathy, heart disorder, and hypertension are secondary to prostate cancer.
In light of the above, the issues are stated on the first page of this decision.

The issues of entitlement to service connection for a heart disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that the Veteran served in the Panama Canal Zone during his active service from June 1973 to June 1975.

2.  The preponderance of competent and credible evidence weighs against a finding that the Veteran was exposed to herbicide agents in service while serving in the Panama Canal Zone.  Therefore, exposure to herbicide agents may not be presumed.

3.  The preponderance of competent and credible evidence weighs against a finding that type II diabetes mellitus was demonstrated in-service; that type II diabetes mellitus was compensably disabling within a year of separation from active duty; or that there is a nexus between the current diagnosis of type II diabetes mellitus and service.

4.  The preponderance of competent and credible evidence weighs against a finding that prostate cancer was demonstrated in-service; that prostate cancer was compensably disabling within a year of separation from active duty; or that there is a nexus between the current diagnosis of prostate cancer and service.

5.  Service connection is not in effect for type II diabetes mellitus or prostate cancer.

6.  The preponderance of competent and credible evidence weighs against a finding that erectile dysfunction was demonstrated in-service or that there is a nexus between the current diagnosis of erectile dysfunction and service, or to another service-connected disability.

7.  The preponderance of competent and credible evidence weighs against a finding that peripheral neuropathy of both upper and lower extremities was demonstrated in-service; that peripheral neuropathy of both upper and lower extremities was compensably disabling within a year of separation from active duty; or that there is a nexus between the current diagnosis of peripheral neuropathy of both upper and lower extremities and service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in service, and type II diabetes mellitus may not be presumed to have been so incurred in service.  38 U.S.C. §§ 1110, 1111, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Prostate cancer was not incurred in service, and prostate cancer may not be presumed to have been so incurred in service.  38 U.S.C. §§ 1110, 1111, 1112, 1116, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  Erectile dysfunction was not incurred in service, and erectile dysfunction was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4.  Peripheral neuropathy of both upper and lower extremities was not incurred in service, and peripheral neuropathy of both upper and lower extremities may not be presumed to have been so incurred in service, and peripheral neuropathy of both upper and lower extremities was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran and his current and former representatives have not raised any issues with the duty to notify or duty to assist other than requests to obtain his service personnel records and to contact the Compensation Service and Joint Services Records Research Center (JSRRC) to verify exposure to herbicide agents, which was made by the former representative prior to the August 2016 Board remand.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Pursuant to the October 2012 and August 2016 remands, the RO obtained all of the Veteran's service personnel records.

Compensation Services provided a May 2013 memorandum for record prepared by JSRRC.  That memorandum states the JSRRC research has produced no evidence to support the potential for exposure to Agent Orange in the country of Panama or the Panama Canal Zone. 

In July 2017, Compensation Services indicated that that they had reviewed the listing of locations outside of the Republic of Vietnam and the Korean Demilitarized Zone where Agent Orange was used, tested, or stored, and that they cannot provide any evidence to support the Veteran's assertion of exposure to herbicide agents in Panama.  Compensation Services determined that there was no need to send a request to JSRRC.  

In a July 2017 memorandum, the JSRRC coordinator determined that the Veteran's herbicide-agent exposure has not been corroborated and that therefore no further herbicide-agent development should be conducted.  The memorandum contains a summary of all efforts undertaken to attempt to corroborate the Veteran's assertion.

Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There was substantial compliance with the Board remands because as explained above Compensation Services obtained a memorandum from JSRRC stating its current position on exposure to herbicide agents in Panama and the Panama Canal Zone.  Thus, VA complied with the Board's remands to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Type II diabetes mellitus, prostate cancer, and early-onset peripheral neuropathy are listed under that section as one of these diseases.  Erectile dysfunction is not listed under that section as one of these diseases.

The laws and regulations pertaining to Agent Orange exposure do not provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of the listed diseases and served on active duty in Panama or the Panama Canal Zone.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Certain chronic disabilities, such as diabetes mellitus and malignant tumors are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA has a heightened duty to assist him in developing his claims since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Analysis

Herbicide exposure

The Veteran essentially contends that he was exposed to herbicide agents while serving in the Panama Canal Zone.  There is no evidence that he served in the Republic of Vietnam, and he does not allege that he had such service.

At his April 2016 hearing, he testified that Agent Orange canisters were shipped to Panama and stored in the jungles.  April 2016 hearing transcript, page 4.  He testified that he guarded canisters of Agent Orange during Operation Reahara.  Id. at 7-8.  He said that he also saw airplanes spraying the jungles with Agent Orange at which time he had to wear his gas mask.  Id. at 8-10.

In support of his assertion, the Veteran has submitted an August 1999 article from The Dallas Morning News on testing of Agent Orange in Panama.  He also submitted various Internet articles that discuss The Dallas Morning News article.

The Dallas Morning News article reports that the U.S. military conducted secret tests of Agent Orange and other toxic herbicides in Panama in the 1960s and 1970s.  A spokesman for the U.S. Southern Command, the operational authority in Panama at that time, stated that there was no evidence that Agent Orange was actually sprayed in Panama.  An attorney for Vietnam Veterans of America stated that VA has acknowledged the use of Agent Orange or similar toxic herbicides contributed to the deaths of at least three veterans who were stationed in Panama in the 1960s and 1970s.  The article notes that in testimony at a VA hearing in 1997, [REDACTED]t, former operations officer for herbicides at Fort Dietrich, Maryland, stated that several hundred drums of Agent Orange were shipped to Panama in the late 1960s for tests.  The article states that Mr. [REDACTED] could not be reached for comment.  The article notes that an unnamed veteran who served in Panama from 1968 to 1971 said that he witnessed the spraying of Agent Orange.
In the May 2013 memorandum, JSRRC stated that it has not identified evidence of record that the tactical herbicide, Agent Orange, was used, stored, tested, or transported within the country of Panama or the Panama Canal Zone.  JSRRC further stated that this determination is confirmed by the Department of Defense listing of dates and locations of herbicide tests and storage outside of Vietnam and the December 2012 report by A.L. Young Consulting, Inc, titled "Investigations into the Allegations of Agent Orange in the Canal Zone and Panama."  JSRCC concluded that its research has produced no evidence to support the potential for exposure to Agent Orange in the country of Panama or the Panama Canal Zone.

In a July 2017 e-mail, Compensation Services noted that the Department of Defense has not identified any location in Panama, including Forts Sherman, Howard, Gulick, David, or Kobbe, where Agent Orange was used, tested, stored, or transported.  Compensation Services stated that Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  Compensation Services added that there were no combat operations in Panama during those years and that there was no need for Agent Orange use there.  Compensation Services stated that Panama was not on the Agent Orange shipping supply line, which went directly from Gulfport, Mississippi, to South Vietnam, via merchant ships.  Compensation Services indicated that all liquids, from cooking oil to jet fuel, were shipped in 55-gallon drums, so the presence of such drums or canisters does not demonstrate the use of Agent Orange.  

In that July 2017 e-mail, Compensation Services further stated that all use of Agent Orange by the United States military was terminated in 1971, two years prior to the Veteran's claimed exposure.  Compensation Services noted that all evidence shows that any aircraft spraying observed by the Veteran was likely insecticide used to kill mosquitos due to the prevalence of malaria in Panama.  Compensation Services stated that research of Internet resources revealed no reference regarding an "Operation Reahara."  Compensation Services concluded that it cannot provide any evidence to support the claim and that there is no need to send a request to JSRRC.

In a July 2017 memorandum, the JSRRC coordinator determined that the Veteran's herbicide exposure has not been corroborated and therefore, no further herbicide development should be conducted.  

The Board notes that it is not bound by any VA determinations that other veterans were exposed to herbicide agents while serving in Panama or the Panama Canal Zone, such as a veteran noted in The Dallas Morning Herald article.  As for the Veteran's testimony and the reported testimony of Mr. Barnett and the claim of an unnamed veteran that are discussed in The Dallas Morning Herald article, the Board places greater weight on the findings of Compensation Services and JSRRC than on the Veteran's testimony and The Dallas Morning Herald article because their findings are based on more than just the testimonies of a few people.  Instead, their findings are based on objective documentation - the Department of Defense listing of dates and locations of herbicide tests and storage outside of Vietnam, and the December 2012 report by A.L. Young Consulting, Inc, titled "Investigations into the Allegations of Agent Orange in the Canal Zone and Panama," respectively.  The Board also places great weight on the fact that all use of Agent Orange by the United States military was terminated in 1971, two years prior to the Veteran's claimed exposure.  Moreover, The Dallas Morning Herald article pertains to alleged use of Agent Orange in the late 1960s and apparently the early 1970s in Panama while Agent Orange was still be used in Vietnam whereas the Veteran claims exposure from 1973 to 1975.

Therefore, as actual exposure has not been shown by service department record, and there is no credible evidence otherwise establishing exposure to herbicide agents, the Board finds that exposure to herbicide agents is not conceded, and service connection cannot be granted on a presumptive basis for disabilities as a result of herbicide-agent exposure.

Entitlement to service connection for type II diabetes mellitus

As for Hickson element (1), current disability, the medical evidence shows a diagnosis of type II diabetes mellitus.  Therefore, element (1) is satisfied.

Concerning in-service disease or injury, the Board notes that Veteran's service treatment records are negative for any finding, complaints, or treatment related to type II diabetes mellitus.  At a May 1975 separation examination, the endocrine system was normal.  There are no indications in the record of any such problem or diagnosis before 1994, which is the year of diagnosis of type II diabetes mellitus.

The lack of time between service discharge and onset of disability does not in and of itself preclude establishing service connection for this disability if the competent evidence shows that the disability is related to an in-service injury, such as the Veteran's claimed in-service herbicide-agent exposure.  As noted herein above, the Board has found that there is no credible evidence that the Veteran was exposed to herbicide agents during his time in service.  Therefore, Hickson element (2) is not met.

Hence, because Hickson element (2) is not met, Hickson element (3), evidence of a nexus between a current disability and service, cannot be satisfied either.  There is no other competent medical evidence relating the current diagnosis of type II diabetes mellitus to active service.  

Neither the Veteran nor his current or past representatives have asserted that he has had type II diabetes mellitus since service.  Therefore, he is not claiming continuity of symptomatology.

As to the Veteran's claim that his type II diabetes mellitus is related to active service, the Board notes that although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of type II diabetes mellitus falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).

Thus, service connection for type II diabetes mellitus is not warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his type II diabetes mellitus is related to service, to include as secondary to herbicide-agent exposure.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for prostate cancer

As for Hickson element (1), current disability, the medical evidence shows a diagnosis of prostate cancer.  Therefore, element (1) is satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board notes that Veteran's service treatment records are negative for any finding, complaints, or treatment related to prostate cancer.  At the May 1975 separation examination, the digital rectal exam was normal.  There are no indications in the record of any such problem or diagnosis before 2003, which is the year of diagnosis of prostate cancer.  The Board has found that there is no credible evidence that the Veteran was exposed to herbicide agents during his time in service.  Therefore, Hickson element (2) is not met.

Therefore, because Hickson element (2) is not met, Hickson element (3), evidence of a nexus between a current disability and service, cannot be satisfied either.  There is no other competent medical evidence relating the current diagnosis of prostate cancer to active service.  

Neither the Veteran nor his current or past representatives have asserted that he has had prostate cancer since service.  Therefore, he is not claiming continuity of symptomatology.

As to the Veteran's claim that his prostate cancer is related to active service, the Board notes that although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of prostate cancer falls outside the realm of common knowledge of a layperson.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1733 n. 4.

Thus, service connection for prostate cancer is not warranted.
In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his prostate cancer is related to service, to include as secondary to herbicide-agent exposure.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and prostate cancer

As for Hickson and Wallin element (1), current disability, the medical evidence shows a diagnosis of erectile dysfunction.  Therefore, element (1) under both theories of entitlement is satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board notes that Veteran's service treatment records are negative for any finding, complaints, or treatment related to erectile dysfunction.  There are no indications in the record of any such problem or diagnosis before 2004, which is the year the Veteran claimed impotence.  Therefore, Hickson element (2) is not met.

Therefore, because Hickson element (2) is not met, Hickson element (3), evidence of a nexus between a current disability and service, cannot be satisfied either.  There is no other competent medical evidence relating the current diagnosis of erectile dysfunction to active service.  

The Veteran is not claiming continuity of symptomatology.  Moreover, the Board notes that erectile dysfunction is not a chronic disorder under 38 C.F.R. § 3.309, so continuity of symptomatology is not an alternative means of establishing a nexus between the Veteran's current diagnosis of erectile dysfunction and service in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Thus, service connection for erectile dysfunction on a direct basis is not warranted.

With regard to secondary service connection, as determined above, the Veteran is not service connected for type II diabetes mellitus or prostate cancer.  Accordingly, Wallin element (2), a service-connected disability, is not met.  Therefore service connection for erectile dysfunction as secondary to type II diabetes mellitus or prostate cancer cannot be granted.  

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his erectile dysfunction are related to service, to include as secondary to herbicide-agent exposure.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for peripheral neuropathy of both upper and both lower extremities, to include as secondary to herbicide-agent exposure and diabetes mellitus and prostate cancer

As for Hickson and Wallin element (1), current disability, the medical evidence shows a diagnosis of peripheral neuropathy.  Therefore, element (1) under both theories of entitlement is satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board notes that Veteran's service treatment records are negative for any finding, complaints, or treatment related to peripheral neuropathy.  At a May 1975 separation examination, the neurologic system was normal.  There are no indications in the record of any such problem or diagnosis before 1983, which is the year of diagnosis of neuropathy in the left upper extremity.  The Board has found that there is no credible evidence that the Veteran was exposed to herbicide agents during his time in service.  The Veteran testified at the April 2016 hearing that he had a fall in service.  The Veteran is competent to report the fall, and the Board finds him credible.  Therefore, Hickson element (2) is met as to an in-service fall only.

As for Hickson element (3), evidence of a nexus between a current disability and service, there is no competent medical evidence relating the current diagnosis of peripheral neuropathy to active service, to include the in-service fall.  The Board again observes that peripheral neuropathy of the left upper extremity was not diagnosed until 1983.  In addition, recent medical evidence shows that the peripheral neuropathy is related to diabetes.  See, e.g., November 25, 2013, VA treatment record.

Though the Veteran attributes his peripheral neuropathy to a fall in service, neither the Veteran nor his representative asserts that he has had neurological symptomatology since service.  Therefore, he is not claiming continuity of symptomatology.

As to the Veteran's claim that his peripheral neuropathy is related to an in-service fall and herbicide-agent exposure, the Board notes that although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of peripheral neuropathy falls outside the realm of common knowledge of a layperson.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1733 n. 4.

Therefore, service connection for peripheral neuropathy of both upper and both lower extremities on a direct basis is not warranted.

With regard to secondary service connection, as determined above, the Veteran is not service connected for type II diabetes mellitus or prostate cancer.  Accordingly, Wallin element (2), a service-connected disability, is not met.  Therefore service connection for peripheral neuropathy of both upper and both lower extremities  as secondary to type II diabetes mellitus and prostate cancer cannot be granted.  

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his peripheral neuropathy of both upper and both lower extremities is related to service, to include as secondary to herbicide-agent exposure and an in-service fall.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for prostate cancer, to include as secondary to herbicide-agent exposure, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and prostate cancer, is denied.

Entitlement to service connection for peripheral neuropathy of both upper and both lower extremities, to include as secondary to herbicide-agent exposure and diabetes mellitus and prostate cancer, is denied.


REMAND

In a December 2017 VA medical opinion report, a VA examiner noted that the borderline cardiomegaly noted on an in-service chest X-rays is not specific or diagnostic of cardiac disease in the absence of clinical findings.  The Board observes that the chest X-rays showing borderline cardiomegaly were taken in August 1976, slightly more than a year after the Veteran's separation from active service.  In-service chest X-rays taken in May 1975 showed moderate cardiomegaly, and these chest X-rays were not addressed by the VA examiner.  Furthermore, the examiner did not address whether the hypertension is related to the elevated diastolic blood pressure reading on the May 1975 separation examination.  Therefore, an addendum to the VA examination report is necessary.

In light of the fact that these claims are being remanded for an addendum, the RO should ask the Veteran to identify current treatment for his heart disease and hypertension.

Accordingly, the case is REMANDED for the following action:
1.  Ask the Veteran to identify all treatment for his heart disease and hypertension, and obtain any identified records.

2.  After the development in 1 is completed, the AOJ should arrange for the Veteran's claims file to be reviewed by the December 2017 VA examiner for preparation of an addendum to the examination report regarding the nature of the heart disease and hypertension.  If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  The Veteran should only be scheduled for another physical examination if deemed necessary.  

With consideration of the service treatment records showing moderate cardiomegaly on the May 1975 chest X-rays, the August 1976 VA chest X-rays showing borderline cardiomegaly, and the August 1976 electrocardiogram showing sinus bradycardia, the December 2017 VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current heart disease - to include acute, subacute, or old myocardial infarction; coronary artery disease; and congestive heart failure - is related to active service, to include the in-service May 1975 chest X-rays showing moderate cardiomegaly.  

The December 2017 VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension is related to active service, to include the in-service May 1975 separation examination showing an elevated diastolic blood pressure reading.  

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  After the development above is completed, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issues on appeal with consideration of all evidence of record.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


